701 F.2d 603
Bill WILLIAMS, et al., Plaintiffs-Appellants,v.Stephen GOLDSMITH, et al., Defendants-Appellees.
No. 82-2526.
United States Court of Appeals,Seventh Circuit.
Jan. 25, 1983.*Opinion March 1, 1983.

Bill Williams, pro se.
Ronald D. Buckler, Deputy Atty. Gen., Indianapolis, Ind., for defendants-appellees.
Before CUMMINGS, Chief Judge, and BAUER, Circuit Judge.
PER CURIAM.


1
Plaintiff instituted a Section 1983 action in the district court based on an allegedly unconstitutional search and seizure.  The district court denied plaintiff leave to proceed in forma pauperis because his claims were frivolous.  28 U.S.C., Section 1915(d).  The defendants were Stephen Goldsmith, Marion County Prosecuting Attorney, his deputy, Ann Delaney;  Judge John W. Tranberg, Marion County Superior Court, Criminal Division;  Richard M. Givan, Roger D. DeBruler, Donald H. Hunter, Alfred J. Pivarnik and Dixon W. Prentice, Justices of the Indiana Supreme Court;  Linley E. Pearson, Attorney General of Indiana, and Ronald D. Buckler, his deputy.  Under the facts of this case, we conclude that all of these defendants are absolutely immune from suit.   Butz v. Economov, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978);  Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978);  Imbler v. Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976).


2
Plaintiff has appealed the district court's decision and has filed a petition to proceed on appeal in forma pauperis.    All the defendants are absolutely immune from suit.  Therefore, plaintiff's claim is frivolous.  28 U.S.C. Sec. 1915(d).  Accordingly, plaintiff's motion to proceed on appeal in forma pauperis is denied.


3
It is further ordered that this appeal is hereby dismissed for plaintiff's failure to pay the docketing fee of $65.00 to the clerk of the court pursuant to Circuit Rule 26(c).



*
 This appeal was originally decided by unreported order on January 25, 1983.  The Court has subsequently decided to issue the decision as an opinion